DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2012/0219366 to Landis in view of Hornaday.
Regarding Claims 1, 3-9 and 21-22
	Landis teaches a geosynthetic clay liner comprising at least one geosynthetic layer, and bentonite barrier composition, wherein the bentonite barrier composition comprises bentonite and a polyanionic low molecular weight polymer (Landis, abstract, paragraph [0020]). Landis teaches that the polyanionic polymer is included in an amount of 0.1% to 15% of the composition (Id., paragraph [0030]). Landis teaches the inclusion of an additive such as sodium carbonate (Id., paragraph [0032]). Landis teaches that the geosynthetic layer is a woven geotextile (Id., paragraph [0040]). Landis teaches that the composition may be included in an amount of about 0.25 to 3 lb./ft2 of the liner (Id., paragraph [0046]). Landis teaches that the bentonite may be sandwiched between two geosynthetic layers (Id., paragraph [0045]). Landis teaches that the bentonite may be modified with sodium (Id., paragraph [0021]).  
Landis does not specifically teach that the polyanionic polymer is starch. However, Hornaday teaches a geosynthetic liner comprising a geotextile and a biopolymer composition (Hornaday, abstract, paragraph [0033]). Hornaday teaches that the composition may comprise bentonite (Id., paragraph [0029]). Hornaday teaches that the biopolymer composition may comprise a polyanionic starch such as carboxymethyl starch, hydroxyethyl starch which may be copolymerized with carboxymethyl cellulose (Id., paragraph [0033]).  Hornaday teaches that said polymer may alternatively comprise gums, carboxymethyl cellulose, and similar materials, demonstrating functional equivalence with the polyanionic polymer of Landis for use in geosynthetic liners. It would have been obvious for one of ordinary skill in the art at the time the invention was made to form the composition of Landis, and substituting the polysaccharide of Landis with carboxymethyl starch, as suggested by Hornaday, motivated by the desire to form a conventional geotextile liner for protection against contaminants, comprising polyanionic polysaccharides known in the art as being functionally equivalent and predictably suitable for use in forming geosynthetic liners.
Regarding Claim 4
Regarding the limitations of “sourced from potato, tapioca, wheat, corn, waxy maize, and combinations thereof.” These limitations are product-by-process limitations. Absent a showing to the contrary, it is Examiner's position that the article of the applied prior art is identical to or only slightly different than the claimed article.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The burden has been shifted to Applicant to show unobvious difference between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  The applied prior art either anticipated or strongly suggested the claimed subject matter.  It is noted that if Applicant intends to rely on Examples in the specification or in a submitted declaration to show unobviousness, Applicant should clearly state how the Examples of the present invention are commensurate in scope with the claims and how the Comparative Examples are commensurate in scope with the applied prior art.
Response to Arguments
Applicant's arguments filed April 27, 2022 have been fully considered but they are not persuasive. Applicant argues that one of ordinary skill in the art would not find the combination of Landis and Hornaday obvious since Landis requires “low-molecular weight” compounds and Hornaday requires “high-molecular weight” compounds. Examiner respectfully disagrees. The term “high-molecular weight” is not defined in Hornaday as being significantly greater than the “low-molecular weight” of Landis and is an arbitrary relative term. Guar Gum and hydroxyethyl cellulose are present in both references demonstrating the suitability of similar compounds and at least some degree of overlap between the molecular weight ranges suitable for the prior art. Additionally, carboxymethyl starch is not inherently “high molecular weight” as it is defined in Applicant’s specification as being found in a large range including less than 1,000,000 (Applicant’s Specification, page 7, lines 16-20).  
Furthermore, Hornaday teaches that the polysaccharides meeting the criteria of “High Molecular Weight” include compounds with molecular weights within the range required by Landis. For example, Hornaday incorporates by reference the polysaccharides of USPN. 3,301,848 to Hallek as being exemplary materials suitable for the invention of Hornaday (Hornaday, paragraph [0032]). Halleck teaches the molecular weight of these suitable polysaccharides is within the range of between 19,000 and 25,000 (Halleck, column 7, lines 8-12) which falls well within the range defined by Landis as being “low molecular weight” of 1,000,000 or less. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT A TATESURE whose telephone number is (571)272-5198. The examiner can normally be reached Monday-Friday 7:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 5712727783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINCENT TATESURE/Primary Examiner, Art Unit 1786